OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on June 23, 1948 under the name Charles R. Colin. In this proceeding to discipline him for professional misconduct, the respondent was charged with having been convicted of a “serious crime” within the meaning of section 691.7 of the rules of this court (22 NYCRR 691.7), in that on September 17, 1979 the respondent was convicted in the United States District Court for the Eastern District of New York of the crime of willfully and knowingly attempting to evade and defeat a large part of the income tax due and owing *450by him and his wife, in violation of section 7201 of title 26 of the United States Code.
The respondent was sentenced to one year imprisonment and fined $10,000. Execution of sentence was suspended and defendant was placed on unsupervised probation for a period of two years.
The Referee found that the charge was fully sustained by the evidence. The petitioner has moved, and respondent has cross-moved, to confirm the Referee’s report.
After reviewing all of the evidence, we are in full agreement with the report of the Referee. The respondent is guilty of the afore-mentioned charge of misconduct. The petitioner’s motion and the respondent’s cross motion are granted.
In determining an appropriate measure of discipline to be imposed, we are mindful of the fact that the respondent was punished for his crime, as well as the personal problems the respondent was experiencing at the time of his misconduct. Accordingly, the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P. J., Hopkins, Dámiani, Titone and Mangano, JJ., concur.